

Exhibit 10.3





STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of June 11, 2020, is
entered into by and between Selecta Biosciences, Inc., a Delaware corporation
(the “Company”), and Swedish Orphan Biovitrum AB (publ), a Swedish public
limited liability company (the “Purchaser”).

RECITALS
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act of 1933, as amended (the “Securities Act”) contained in Section
4(a)(2) thereof and/or Regulation D promulgated thereunder, the Company desires
to issue and sell to the Purchaser, and the Purchaser desires to purchase from
the Company, 5,416,390 shares (the “Shares”) of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”).
WHEREAS, in connection with the consummation of the purchase and sale of the
Shares, the Company and the Purchaser shall execute and deliver the Registration
Rights Agreement, in the form attached hereto as Appendix II (the “Registration
Rights Agreement”).
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

SECTION 1. DEFINITIONS
In addition to the terms defined elsewhere in this Agreement, the following
terms have the meanings set forth in this Section 1:
“Affiliate” means, with respect to any Person, another Person which controls, is
controlled by or is under common control with such Person. A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. For the purposes of this Agreement, in no event shall the
Purchaser or any of its Affiliates be deemed Affiliates of the Company or any of
its Affiliates, nor shall the Company or any of its Affiliates be deemed
Affiliates of the Purchaser or any of its Affiliates.
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
New York City are authorized or required by law or other governmental action to
close.
“Change of Control” means, with respect to a Person, any of the following
events: (i) any other Person is or becomes the beneficial owner (as such term is
defined in Rule 13d-3 under the Exchange Act, except that a Person shall be
deemed to have beneficial ownership of all shares that any such Person has the
right to acquire, whether such right which may be exercised immediately



--------------------------------------------------------------------------------





or only after the passage of time), directly or indirectly, of a majority of the
total voting power represented by all shares of such Person’s outstanding
capital stock; (ii) such Person consolidates with or merges into another
corporation or entity, or any corporation or entity consolidates with or merges
into such Person, other than (A) a merger or consolidation which would result in
the voting securities of such Person outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) a majority of the combined voting power of the voting securities
of such Person or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of such Person (or similar transaction)
in which no Person becomes the beneficial owner, directly or indirectly, of a
majority of the total voting power of all shares of capital stock of such
Person, or (iii) such Person conveys, transfers or leases all or substantially
all of its assets, to any Person other than a wholly owned Affiliate of such
Person.
“Closing” means the purchase and sale of the Shares pursuant to this Agreement.
“Closing Date” means the Trading Day when all of the Transaction Documents and
the License Agreement have been executed and delivered by the applicable parties
thereto, and all of the conditions set forth in Section 2, Section 3 and Section
6 hereof are satisfied or waived, as the case may be, or such other date as the
parties may agree, provided that in no event shall the Closing Date be earlier
than July 1, 2020.
“Closing Purchase Amount” means the aggregate amount to be paid for the Shares
purchased hereunder as set forth on Exhibit A hereto in United States Dollars
and in immediately available funds.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Stock” has the meaning set forth in the recitals to this Agreement.
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time shares of Common Stock,
including, without limitation, any debt, preferred shares, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, shares
of Common Stock.
“Company” has the meaning set forth in the recitals to this Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Intellectual Property” means all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, trade secrets,
licenses, domain names, information and proprietary rights and processes.
“License Agreement” means the license agreement, dated as of June 11, 2020, by
and between the Company and Purchaser.




2

--------------------------------------------------------------------------------





“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition or business of the
Company and its subsidiaries taken as a whole, (ii) the legality or
enforceability of any of the Transaction Documents or (iii) the ability of the
Company to perform its obligations under the Transaction Documents; provided,
however, that in no event shall any of the following occurring after the date
hereof, alone or in combination, be deemed to constitute, or be taken into
account in determining whether a Material Adverse Effect has occurred: (1)
changes or conditions generally affecting the industries in which the Company
operates, or the economy or the financial, debt, banking, capital, credit or
securities markets, in the United States, including effects on such industries,
economy or markets resulting from any regulatory and political conditions or
developments in general, (2) the outbreak or escalation of war or acts of
terrorism or any natural disasters, acts of God or comparable events, epidemic,
pandemic or disease outbreak (including the COVID-19 virus), (3) changes in
applicable law or GAAP, or the interpretation or enforcement thereof after the
date of this Agreement, or (4) any change, in and of itself, in the market price
or trading volume of the Company’s securities (it being understood that the
facts or occurrences giving rise to or contributing to such change may be deemed
to constitute, or be taken into account in determining whether there has been or
would reasonably be expected to become, a Material Adverse Effect, to the extent
permitted by this definition and not otherwise excepted by a clause of this
proviso).
“Nasdaq Stock Market” means The Nasdaq Global Market or such other tier of
Nasdaq on which the Common Stock is listed or quoted for trading on the date in
question.
“Per Share Purchase Price” has the meaning set forth in Section 2.1.
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein, including any syndicate or
group that would be deemed to be a Person under Section 13(d)(3) of the Exchange
Act.
“Permitted Transferee” means an Affiliate of the Purchaser that is owned,
directly or indirectly, by the Purchaser; it being understood that for purposes
of this definition “owned” shall mean an Affiliate in which the Purchaser owns,
directly or indirectly, at least fifty percent (50%) of the outstanding capital
stock or ownership interests of such Affiliate.
“Registration Rights Agreement” has the meaning set forth in the recitals to
this Agreement.
“SEC Documents” has the meaning set forth in Section 4.5.
“Securities Act” has the meaning set forth in the recitals to this Agreement.
“Shares” has the meaning set forth in the recitals to this Agreement.
“Short Sales” means, all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).




3

--------------------------------------------------------------------------------





“Third Party” shall mean any Person (other than a governmental authority) other
than the Purchaser, the Company or any Affiliate of the Purchaser or the
Company.
“Trading Day” means a day on which the Common Stock is listed or quoted and
traded on the Nasdaq Stock Market.
“Transaction Documents” means this Agreement and the Registration Rights
Agreement, all exhibits and schedules thereto and hereto and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.
“Transfer” means any (i) offer, pledge, sale, contract to sell, sale of any
option or contract to purchase, purchase of any option or contract to sell,
grant of any option, right or warrant for the sale of, or other disposition of
or transfer of any shares of Common Stock or Common Stock Equivalents,
including, without limitation, any “short sale” or similar arrangement, or (ii)
swap, hedge, derivative instrument, or any other agreement or any transaction
that transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of shares of Common Stock or Common Stock Equivalents,
whether any such swap or transaction is to be settled by delivery of securities,
in cash or otherwise.

SECTION 2. PURCHASE AND SALE OF THE SHARES
2.1    Purchase and Sale. On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company will issue and sell to the Purchaser,
and the Purchaser will purchase, the number of Shares set forth on Exhibit A
attached hereto, at a price per Share equal to $4.6156 (the “Per Share Purchase
Price”).
2.2    Compliance with Rules of Principal Market. The Company shall not issue
any Shares pursuant to this Agreement if such issuance would reasonably be
expected to result in (i) a violation of the Securities Act or (ii) a breach of
the rules and regulations of the Nasdaq Stock Market.
2.3    Adjustments for Stock Dividends and Splits. In the event of any stock
dividend, stock split, combination or other similar recapitalization affecting
the Common Stock after the effectiveness of this Agreement and prior to the
Closing, as the case may be, the number of shares of Common Stock to be sold to
the Purchaser in the Closing and the Per Share Purchase Price shall be
appropriately adjusted and Exhibit A attached hereto shall be updated
accordingly.

SECTION 3. CLOSING AND DELIVERY.
3.1    Closing.
(a)    Subject to the terms and conditions set forth herein, the Closing of the
purchase and sale of the Shares shall take place at the offices of Latham &
Watkins LLP, 650 Town Center Drive, 20th Floor, Costa Mesa, CA 92626, on the
Closing Date or at such other locations or remotely by facsimile transmission or
other electronic means as the parties may mutually agree.




4

--------------------------------------------------------------------------------





(b)    On the Closing Date, the Purchaser shall deliver or cause to be delivered
to the Company the Closing Purchase Amount via wire transfer of immediately
available funds pursuant to the wire instructions delivered to the Purchaser by
the Company on or prior to the Closing Date.
3.2    Issuance and Delivery.
(a)    On the Closing Date, the Company shall issue and deliver, or cause to be
delivered, to the Purchaser, subject to adjustment as provided in Section 2.3,
evidence satisfactory to the Purchaser of book-entry Shares registered in the
name of the Purchaser, in an amount equal to the number of Shares set forth on
Exhibit A attached hereto.
(b)    The name in which the Shares are to be issued to the Purchaser is set
forth in the Stockholder Notice and Questionnaire in the form attached hereto as
Appendix I (the “Selling Stockholder Questionnaire”), which shall be provided to
the Company no later than the date hereof.
3.3    Delivery of the Registration Rights Agreement and License Agreement. On
or before the date hereof, the Company and the Purchaser shall execute and
deliver (i) the Registration Rights Agreement, pursuant to which the Company
will agree to provide certain registration rights in respect of the resale by
the Purchaser of the Shares under the Securities Act, and the rules and
regulations promulgated thereunder, and (ii) the License Agreement.

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
Except as set forth on the Schedule of Exceptions delivered to the Purchaser
concurrently with the execution of this Agreement (the “Schedule of Exceptions”)
(it being agreed that disclosure of any item in any part or subpart of the
Schedule of Exceptions shall be deemed disclosure with respect to any other part
or subpart to which the relevance of such item is reasonably apparent) or as
otherwise described in the SEC Documents (as defined below), which qualify these
representations and warranties in their entirety, the Company hereby represents
and warrants, as of the date hereof and the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), as follows:
4.1    Organization.   The Company and each of its subsidiaries are duly
organized, validly existing as a corporation or other legal entity and in good
standing (or the foreign equivalent thereof) under the laws of their respective
jurisdictions of organization. The Company and each of its subsidiaries are duly
licensed or qualified as a foreign corporation or other legal entity for
transaction of business and in good standing under the laws of each other
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such license or qualification,
and have all corporate power and authority necessary to own or hold their
respective properties and to conduct their respective businesses in which they
are engaged as described in the SEC Documents (as defined below), except where
the failure to be so qualified or in good standing or have such power or
authority would not have or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.




5

--------------------------------------------------------------------------------





4.2    Subsidiaries.   Except as set forth in the SEC Documents, the Company
owns, directly or indirectly, all of the equity interests in each of its
subsidiaries free and clear of any lien, charge, security interest, encumbrance,
right of first refusal or other restriction, and all the equity interests of the
subsidiaries are validly issued and are fully paid, nonassessable and free of
preemptive and similar rights.
4.3    Corporate Power; Authorization.   The Company has all requisite corporate
power, and has taken all requisite corporate action, to execute and deliver the
Transaction Documents, sell and issue the Shares as contemplated by the
Transaction Documents and carry out and perform all of its obligations under the
Transaction Documents. Each Transaction Document constitutes the legal, valid
and binding obligation of the Company and, assuming due execution and delivery
by each of the other parties thereto, enforceable in accordance with its terms,
except to the extent that (i) enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles and (ii) the
indemnification provisions of the Registration Rights Agreement may be limited
by federal or state securities laws, rules, regulations, or public policy
considerations in respect thereof.
4.4    Issuance and Delivery of the Shares.   The Shares have been duly
authorized for issuance and sale pursuant to this Agreement and, when issued and
delivered by the Company against payment therefor pursuant to this Agreement,
will be duly and validly issued, fully paid and nonassessable, free and clear of
any pledge, lien, encumbrance, security interest or other claim, including any
statutory or contractual preemptive rights, resale rights, rights of first
refusal or other similar rights, except for restrictions on transfer set forth
in the Transaction Documents or imposed by applicable securities laws, and,
assuming the accuracy of the representations made by the Purchaser in Section 5,
will be delivered in compliance with all applicable federal and state securities
laws. Assuming the accuracy of the representations made by the Purchaser in
Section 5, the offer and sale by the Company of the Shares is exempt from
registration under the Securities Act.
4.5    SEC Documents.   The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the one year preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the “SEC Documents”). At the time of filing thereof, the SEC Documents complied
as to form in all material respects with the requirements of the Securities Act
or the Exchange Act, as applicable, and, as of their respective dates, did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.
4.6    Financial Statements.   The financial statements of the Company, together
with the related notes and any supporting schedules thereto, included in the SEC
Documents (the “Financial Statements”) present fairly, in all material respects,
the consolidated financial condition, results of operations and cash flows of
the Company and each of its subsidiaries as of and at the dates indicated and
the results of their operations and cash flows for the periods specified as of
the dates and for the periods indicated. The Financial Statements and any
supporting schedules have been prepared in conformity with generally accepted
accounting principles as applied in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto. Ernst & Young LLP, who have audited certain
financial statements of the Company included in or incorporated by reference
into the SEC Documents, is an independent registered public accounting firm with
respect to the Company within the meaning of Article 2-01 of Regulation S-X and
the Public Company Accounting Oversight Board (United States).




6

--------------------------------------------------------------------------------





4.7    Capitalization.   The authorized capital stock of the Company consists of
200,000,000 shares of Common Stock and 10,000,000 shares of preferred stock, par
value $0.0001 (the “Preferred Stock”). There are no other shares of any other
class or series of capital stock of the Company issued or outstanding. The
Company has not issued any capital stock since the date of its most recently
filed SEC Document other than to reflect stock option and warrant exercises and
vesting of restricted stock units that do not, individually or in the aggregate,
have a material effect on the issued and outstanding capital stock, options and
other securities. As of March 31, 2020, there were (i) 87,019,172 shares of the
Company’s Common Stock issued and outstanding and no shares of the Preferred
Stock issued and outstanding; (ii) options to purchase 7,745,936 shares of the
Company’s Common Stock outstanding; (iii) 170,313 unvested restricted stock
units and (iv) warrants to purchase 31,426,248 shares of the Company’s Common
Stock outstanding. Except as stated above, there are no existing options,
warrants, calls, subscriptions or other rights, agreements, arrangements or
commitments relating to the issued or unissued capital stock of the Company,
obligating the Company to issue, transfer, sell, redeem, purchase, repurchase or
otherwise acquire or cause to be issued, transferred, sold, redeemed, purchased,
repurchased or otherwise acquired any capital stock of the Company or securities
or rights convertible into or exchangeable for such shares or equity interests
or obligations of the Company to grant, extend or enter into any such option,
warrant, call, subscription or other right, agreement, arrangement or
commitment. Except as provided in the Registration Right Agreement, the issuance
of Shares pursuant to any provision of this Agreement will not give rise to any
preemptive rights or rights of first refusal on behalf of any Person or result
in the triggering of any anti-dilution rights, and, other than as set forth in
the SEC Documents, there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act, in each case except as have been duly
and validly waived.
4.8    Litigation.   There are no actions, suits or proceedings by or before any
governmental authority pending, nor, to the Company’s knowledge, any audits or
investigations by or before any governmental authority, to which the Company or
a subsidiary is a party or to which any property of the Company or any of its
subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its subsidiaries, would have a
Material Adverse Effect and, to the Company’s knowledge, no such actions, suits,
proceedings, audits or investigations are threatened or contemplated by any
governmental authority or threatened by others. There are no current or pending
audits, investigations, actions, suits or proceedings by or before any
governmental authority that are required under the Securities Act to be
described in the SEC Documents that are not so described.
4.9    Consents.   No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
the Transaction Documents except for (a) the filing of a Form D with the
Commission under the Securities Act, (b) the approval by the Nasdaq Stock Market
of the listing of the additional shares, (c) the filing of one or more
registration statements and all amendments thereto with the Commission as
contemplated by the Registration Rights Agreement or (d) where failure to obtain
such consents, approval or authorizations, or to make such filings, would not
impair the ability of the Company to issue and sell the Shares or to consummate
the transactions contemplated by this Agreement.
4.10    No Violation or Default.   Neither the execution, delivery nor
performance of the Transaction Documents by the Company nor the consummation of
any of the transactions contemplated thereby (including, without limitation, the
issuance and sale by the Company of the Shares) conflict with, result in a
breach or violation of, or imposition of, or constitute a default or a Debt
Repayment Triggering Event (as defined below) under, or result in the imposition
of any lien, charge or encumbrance




7

--------------------------------------------------------------------------------





upon any property or assets of the Company or each of its subsidiaries pursuant
to, (i) the charter, by-laws or similar organizational documents of the Company
or each of its subsidiaries, (ii) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its subsidiaries or any of their
properties (including, without limitation, the U.S. Food and Drug Administration
(“FDA”)), or (iii) any agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the properties of the Company or any of its
subsidiaries is subject, except in the case of each of clauses (ii) and (iii),
where such breaches, violations, defaults, liens, charges or encumbrances would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. A “Debt Repayment Triggering Event” means any event or
condition that gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture, or other evidence of indebtedness (or any
Person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries.
4.11    No Material Adverse Change.   Since March 31, 2020, except as
specifically set forth in a subsequent SEC Documents, there has not been:
(a)    any material change in the authorized capital, assets, liabilities,
financial condition, business or operations of the Company and its subsidiaries
taken as a whole from that reflected in the financial statements included in the
Company’s most recently filed SEC Document;
(b)    any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;
(c)    any change or amendment to the Company’s certificate of incorporation or
by-laws, or material change to any material contract or arrangement by which the
Company is bound or to which any of its assets or properties is subject;
(d)    any action taken by the Company or a subsidiary of the Company to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company
have any knowledge that any of the creditors of the Company or a subsidiary of
the Company intend to initiate involuntary bankruptcy proceedings, nor has the
Company or any subsidiary of the Company received any notice from any such
creditor threatening any such action;
(e)    any material transaction entered into by the Company other than in the
ordinary course of business;
(f)    the loss of the services of any executive officer (as defined in Rule 405
under the Securities Act) of the Company;
(g)    any material change in the Company’s accounting policies or in the
Company’s internal controls over financial reporting; or
(h)    any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.
4.12    Intellectual Property.   The Company and its subsidiaries own, possess,
license or have other rights to use, the patents and patent applications,
copyrights, trademarks, service marks, trade names, service names and trade
secrets as necessary or material for use in connection with its businesses




8

--------------------------------------------------------------------------------





as described in the SEC Documents (collectively, the “Intellectual Property
Rights”), and to the Company’s knowledge, there are no material liens, security
interests or encumbrances that have been filed against any of these Intellectual
Property Rights. No actions, suits, proceedings or claims are pending, or to the
Company’s knowledge, asserted or threatened against the Company or its
subsidiaries alleging infringement of a patent or other intellectual property
right of others. To the Company’s knowledge, there is no existing infringement
by another Person of any of the Intellectual Property Rights that would
materially affect the use thereof by the Company. To the Company’s knowledge,
the Company is not liable for infringement with respect to any of the Company’s
product candidates. To the Company’s knowledge, the development, manufacture,
sale, and any currently proposed use of any of the products, proposed products
or processes of the Company referred to in the SEC Documents, in the current or
proposed conduct of the business of the Company, do not currently, and will not
upon commercialization, to the Company’s knowledge, infringe any right or valid
patent claim of any third party. To the Company’s knowledge, there are no
ownership rights of third parties to any Intellectual Property Rights in any
field of use that is exclusively licensed to the Company, other than any
licensor to the Company of such Intellectual Property Rights. To the Company’s
knowledge, no action, suit, claim or other proceeding, except for routine patent
and trademark prosecution proceedings in patent offices throughout the world, is
pending or threatened challenging the validity, enforceability, scope,
registration, ownership or use of any of the Intellectual Property Rights. To
the Company’s knowledge, no action, suit, claim or other proceeding is pending
or threatened, challenging the Company’s rights in or to any Intellectual
Property Rights. The Company and its subsidiaries have security procedures to
protect the secrecy, confidentiality and value of their Intellectual Property
Rights. To the Company’s knowledge, no employee is in or has been in violation
in any material respect of any term of any employment contract, invention
assignment agreement, non-competition agreement, or nondisclosure agreement with
a former employer, executed prior to such employee’s employment where the basis
of such violation relates to such employee’s employment and such violation
occurred while employed and while the contract was valid and in effect. All
material licenses or other material agreements under which the Company is
granted rights to Intellectual Property are, to the Company’s knowledge, in full
force and effect and, to the Company’s knowledge, there is no material default
by any other party thereto. To the Company’s knowledge, the licensors under
material licenses and other material agreements had all requisite power and
authority to grant the rights to the Intellectual Property purported to be
granted thereby. To the Company’s knowledge, the consummation of the
transactions contemplated hereby and by the other Transaction Documents will not
result in the alteration, loss, impairment of or restriction on the Company’s or
any of its subsidiaries’ ownership or right to use any Intellectual Property
that is material to the conduct of the Company’s business as now conducted.
4.13    Clinical Studies.   The studies, tests and preclinical and clinical
trials conducted by or, to the Company’s knowledge, on behalf of the Company
were and, if still pending, are being, conducted in all material respects in
accordance with the protocols submitted to the FDA or any foreign governmental
body exercising comparable authority, procedures and controls pursuant to, where
applicable, good clinical practice, informed consent and all applicable laws,
regulations and requirements. The Company has filed with the FDA or other
appropriate governmental entity all material required notices, and annual or
other reports, including notices of adverse experiences and reports of serious
and unexpected adverse experiences, related to the use of its product candidates
in clinical trials. The descriptions of the studies, tests and preclinical and
clinical trials conducted by or, to the Company’s knowledge, on behalf of the
Company, contained in the SEC Documents are accurate and complete in all
material respects; the Company is not aware of any other studies, tests or
preclinical and clinical trials, the results of which call into question the
results described in the SEC Documents; and the Company has not received any
notices or correspondence from the FDA, any foreign, state or local governmental
body exercising comparable authority or any Institutional Review Board requiring
the termination, suspension, material




9

--------------------------------------------------------------------------------





modification or clinical hold of any studies, tests or preclinical or clinical
trials conducted by or on behalf of the Company. The properties, business and
operations of the Company have been and are being conducted in all material
respects in accordance with all applicable laws, rules and regulations of the
FDA and any other governmental entity. The Company has not been informed by the
FDA or any other governmental entity that the FDA or any other governmental
entity will prohibit the testing, distribution, marketing, sale, license or use
of any product proposed to be developed, produced, tested, distributed or
marketed by the Company. Neither the Company nor, to the Company’s knowledge,
any of its officers or employees has committed any act, made any statement or
failed to make any statement that would reasonably be expected to provide a
basis for the FDA to invoke its policy with respect to “Fraud, Untrue Statements
of Material Facts, Bribery, and Illegal Gratuities” set forth in 56 Fed. Reg.
46191 (Sept. 10, 1991) and any amendments thereto. Neither the Company nor, to
the Company’s knowledge, any officer or employee of the Company has been
convicted of any crime or engaged in any conduct that has resulted in or would
reasonably be expected to result in (i) debarment under 21 U.S.C. Section 335a
or any similar state law or (ii) exclusion under 42 U.S.C. Section 1320a-7 or
any similar state law or regulation.
4.14    Properties and Assets.   The Company and its subsidiaries have good and
marketable title in fee simple to all items of real property owned by them, good
and valid title to all personal property owned by them that are material to the
businesses of the Company or such subsidiary, in each case free and clear of all
liens, encumbrances and claims, except those matters that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and any of its subsidiaries or (ii) would not, individually or in the
aggregate, have a Material Adverse Effect. Any real or personal property leased
by the Company and any of its subsidiaries is held by them under valid, existing
and enforceable leases, except those that (A) do not materially interfere with
the use made or proposed to be made of such property by the Company or any of
its subsidiaries or (B) would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect.
4.15    Possession of Licenses and Permits.   Except in such cases that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, the Company and its subsidiaries (i) possess, and are
in compliance with the terms of, all adequate certificates, authorizations,
franchises, licenses and permits (“Licenses”) from, and have made all
declarations, filings, listings, registrations, reports and submissions with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities including, without limitation, from the FDA and equivalent foreign
regulatory authorities, in each case that are necessary or material to the
conduct of the business now conducted, (ii) have not received any notice of
proceedings relating to the revocation or modification of any Licenses, and
(iii) are not in material violation of, or in default under, any such License.
4.16    Taxes.   The Company and each of its subsidiaries have filed all
federal, state, local and foreign tax returns which have been required to be
filed and paid all taxes shown thereon through the date hereof, to the extent
that such taxes have become due and are not being contested in good faith,
except where the failure to so file or pay would not have a Material Adverse
Effect, and no tax deficiency has been determined adversely to the Company or
any of its subsidiaries which has had, or would have, individually or in the
aggregate, a Material Adverse Effect. The Company has no knowledge of any
federal, state or other governmental tax deficiency, penalty or assessment which
has been asserted or threatened against it which would have a Material Adverse
Effect.
4.17    Investment Company.   Neither the Company nor any of its subsidiaries
is, and, after giving effect to the offering and sale of the Shares, will not
be, required to register as an “investment company” or an entity “controlled” by
an “investment company,” as such terms are defined in the Investment Company Act
of 1940 (the “Investment Company Act”).




10

--------------------------------------------------------------------------------





4.18    Insurance.   The Company and its subsidiaries maintain insurance
covering their respective properties, operations, personnel and businesses as
the Company reasonably deems adequate; the Company reasonably believes such
insurance insures against such losses and risks in accordance with customary
industry practice to protect the Company and the subsidiaries and their
respective businesses and which is commercially reasonable for the current
conduct of their respective businesses; to the Company’s knowledge, all such
insurance is fully in force on the date hereof.
4.19    Compliance with Nasdaq Requirements.   The Company is in compliance with
applicable rules of the Nasdaq Stock Market, including the continued listing
requirements thereunder. There are no proceedings pending or, to the Company’s
knowledge, threatened against the Company relating to the continued listing of
the Common Stock on the Nasdaq Stock Market and the Company has not received any
notice of, nor to the Company’s knowledge is there any reasonable basis for, the
delisting of the Common Stock from the Nasdaq Stock Market.
4.20    Internal Control over Financial Reporting; Sarbanes-Oxley Matters.   The
Company has established and maintains disclosure controls and procedures (as
defined in Rules 13a-15(c) and 15d-15(e) of the Exchange Act) for the Company
and designed such disclosure controls and procedures to ensure that material
information relating to the Company and required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is made known to
the certifying officers by others within the Company. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset and liability accountability, and (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the end
of the Company’s most recent audited fiscal year, to the Company’s knowledge,
there have been no significant deficiencies or material weakness detected in the
Company’s internal control over financial reporting (whether or not remediated)
and no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company is not aware of
any change in its internal controls over financial reporting that has occurred
during its most recent fiscal quarter that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company maintains a standard system of accounting
established and administered in accordance with GAAP and the applicable
requirements of the Exchange Act.
4.21    Labor Disputes.   No labor disturbance by or dispute with employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is threatened which would result in a Material Adverse Effect.
4.22    Brokers and Finders.   No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or the Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than pursuant
to the Company’s engagement of Cantor Fitzgerald as the Company’s financial
advisor, the fees of which are payable by the Company. The Purchaser shall not
have any obligation with respect to any fees, or with respect to




11

--------------------------------------------------------------------------------





any claims made by or on behalf of other Persons for fees, in each case of the
type contemplated by this Section 4.22 that may be due in connection with the
transactions contemplated by this Agreement or the Transaction Documents.
4.23    Manipulation of Price.   The Company has not, and, to the Company’s
knowledge, no Person acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale of any of the
Shares.
4.24    No Integrated Offering.   Neither the Company nor any of its
subsidiaries, officers, directors, any person acting on its or their behalf, nor
to the Company’s knowledge, any of its affiliates, has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
Company security, under circumstances that would require registration of any of
the Shares under the Securities Act or cause this offering of the Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act.
4.25    ERISA.   To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and any of its subsidiaries has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including ERISA and the Internal
Revenue Code of 1986, as amended (the “Code”); no prohibited transaction, within
the meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred
which would result in a material liability to the Company with respect to any
such plan excluding transactions effected pursuant to a statutory or
administrative exemption; and for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions; neither the Company nor any of its affiliates
sponsors, maintains, contributes to, participates in or has any obligations to,
or any liability under, any multiemployer plan (as defined in Section 4001(a)(3)
of ERISA).
4.26    Money Laundering Laws.   The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, the money laundering laws of all
jurisdictions to which the Company or its subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental authority
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any governmental authority involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.
4.27    No Improper Practices.   (i) Neither the Company nor its subsidiaries,
nor, to the Company’s knowledge, any current or former director, officer,
employee, agent, affiliate or other person acting on behalf of the Company or
any subsidiary has used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, or made
or taken an act in furtherance of an offer, promise or authorization of any
direct or indirect unlawful payment or benefit to any foreign or domestic
government or regulatory official or employee, including of any government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or




12

--------------------------------------------------------------------------------





candidate for political office; (ii) no relationship, direct or indirect, exists
between or among the Company or any subsidiary or any affiliate of any of them,
on the one hand, and the directors, officers and stockholders of the Company or
any subsidiary, on the other hand, that is required to be described in the SEC
Documents that is not so described, except as would not cause a Material Adverse
Effect; (iii) except as described in the SEC Documents, there are no material
outstanding loans or advances or material guarantees of indebtedness by the
Company or any subsidiary to or for the benefit of any of their respective
officers or directors or any of the members of the families of any of them; and
(iv) the Company has not offered, or caused any placement agent to offer,
securities to any person with the intent to influence unlawfully (A) a customer
or supplier of the Company or any subsidiary to alter the customer’s or
supplier’s level or type of business with the Company or any subsidiary or (B) a
trade journalist or publication to write or publish favorable information about
the Company or any subsidiary or any of their respective products or services,
and, (v) neither the Company nor any subsidiary nor any director, officer or
employee of the Company or any subsidiary nor, to the Company’s knowledge, any
agent, affiliate or other person acting on behalf of the Company or any
subsidiary has (A) violated or is in violation of any applicable provision of
the U.S. Foreign Corrupt Practices Act of 1977, or any other applicable
anti-bribery or anti-corruption law (collectively, “Anti-Corruption Laws”), (B)
promised, offered, provided, attempted to provide or authorized the provision of
anything of value, directly or indirectly, to any person for the purpose of
obtaining or retaining business, influencing any act or decision of the
recipient or securing any improper advantage, or (C) made any payment of funds
of the Company or any subsidiary or received or retained any funds in violation
of any Anti-Corruption Laws.
4.28    Sanctions.
(a)    The Company represents that neither the Company nor any of its
subsidiaries (collectively, the “Entity”) or, to its knowledge, any current or
former director, officer, employee, agent, affiliate or representative of the
Entity, is (or is owned or controlled by) a person that is: (i) the subject of
any sanctions administered or enforced by the U.S. Department of Treasury’s
Office of Foreign Assets Control (“OFAC”), the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or other relevant sanctions
authorities, including designation on OFAC’s Specially Designated Nationals and
Blocked Persons List or OFAC’s Foreign Sanctions Evaders List (as amended,
collectively, “Sanctions”), nor (ii) located, organized or resident in a country
or territory that is the subject of Sanctions that broadly prohibit dealings
with that country or territory (including Cuba, Iran, North Korea, Syria and the
Crimea Region of the Ukraine) (the “Sanctioned Countries”), nor directly or
indirectly owned or controlled by a person subject to Sanctions or located,
organized or resident in any Sanctioned Countries.
(b)    The Entity represents and covenants that it will not, directly or
indirectly, knowingly use the proceeds of the sale of the Shares hereunder (the
“Offering”), or lend, contribute or otherwise make available such Offering
proceeds to any subsidiary, joint venture partner or other Person: (i) to fund
or facilitate any activities or business of or with any Person or in any country
or territory that, at the time of such funding or facilitation, is the subject
of Sanctions or is a Sanctioned Country; or (ii) in any other manner that will
result in a violation of Sanctions by any Person (including any Person
participating in the Offering, whether as underwriter, advisor, investor or
otherwise).
(c)    The Entity represents and covenants that, for the past 5 years, it has
not engaged in, is not now engaging in, and will not engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions or is or was a
Sanctioned Country, in each case in a manner that would violate applicable law;
the Entity shall maintain policies and procedures designed to promote and
achieve compliance with the Sanctions and Anti-Corruption Laws applicable to it
and each of its affiliates and subsidiaries.




13

--------------------------------------------------------------------------------





4.29    Environmental Laws.   Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, neither the
Company nor any of its subsidiaries is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), has released any hazardous substances regulated by Environmental Law on
to any real property that it owns or operates, or has received any written
notice or claim that it is liable for any off-site disposal or contamination
pursuant to any Environmental Laws; and to the Company’s knowledge, there is no
pending or threatened investigation that would reasonably be expected to lead to
such a claim.
4.30    Compliance with Laws.   The Company has operated and currently is in
compliance in all material respects with all applicable Health Care Laws
(defined herein), including, without limitation, the rules and regulations of
the FDA, the U.S. Department of Health and Human Services Office of Inspector
General, the Centers for Medicare & Medicaid Services, the Office for Civil
Rights, the Department of Justice or any other governmental agency or body
having jurisdiction over the Company or any of its properties, and has not
engaged in activities which are, as applicable, cause for false claims
liability, civil penalties, or mandatory or permissive exclusion from Medicare,
Medicaid, or any other state or federal health care program. For purposes of
this Agreement, “Health Care Laws” shall mean the federal Anti-kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Physician Payment Sunshine Act (42 U.S.C. §
1320a-7h), the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the criminal
False Claims Act (42 U.S.C. § 1320a-7b(a)), all criminal laws relating to health
care fraud and abuse, including but not limited to 18 U.S.C. Sections 286 and
287, and the health care fraud criminal provisions under the Health Insurance
Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.)
(“HIPAA”), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary
penalties law (42 U.S.C. § 1320a-7a), HIPAA, as amended by the Health
Information Technology for Economic and Clinical Health Act (42 U.S.C. §§ 17921
et seq.), the patient privacy, data security and breach notification provisions
under HIPAA, the Federal Food, Drug, and Cosmetic Act (21 U.S.C. §§ 301 et
seq.), Medicare (Title XVIII of the Social Security Act), Medicaid (Title XIX of
the Social Security Act), the regulations promulgated pursuant to such laws, and
any other similar local, state or federal law and regulations. The Company has
not received any FDA Form 483, notice of adverse finding, warning letter,
untitled letter or other correspondence, communication or notice from the FDA or
any other governmental or regulatory authority alleging or asserting
noncompliance with any Health Care Laws applicable to the Company. The Company
is not a party to nor has any ongoing reporting obligations pursuant to any
corporate integrity agreements, deferred prosecution agreements, monitoring
agreements, consent decrees, settlement orders, plans of correction or similar
agreements with or imposed by any governmental or regulatory authority. Neither
the Company nor any of its employees, officers, directors or, to the Company’s
knowledge, consultants has been excluded, suspended or debarred from
participation in any U.S. state or federal health care program or human clinical
research or, to the Company’s knowledge, is subject to a governmental inquiry,
investigation, proceeding, or other similar action that could reasonably be
expected to result in debarment, suspension, or exclusion.
4.31    Regulatory.   The Company has conducted an assessment and determined
that none of the Company, any subsidiary, or any of its affiliates (a) produce,
design, test, manufacture, fabricate, or develop “critical technologies” as that
term is defined in 31 C.F.R. § 800.215; (b) perform the functions as set forth
in column 2 of Appendix A to 31 C.F.R. part 800 with respect to covered
investment critical infrastructure; or (c) maintain or collect, directly or
indirectly, “sensitive personal data” as that term is defined in 31 C.F.R. §
800.241.




14

--------------------------------------------------------------------------------






SECTION 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER.
5.1    The Purchaser hereby represents and warrants, as of the date hereof and
the Closing Date, to the Company that:
(a)    Purchaser is a duly organized, validly existing corporation, limited
partnership or limited liability company and in good standing under the laws of
the jurisdiction of its organization with the requisite corporate, partnership
or limited liability company power and authority to enter into and consummate
the transactions contemplated by the Transaction Documents and to carry out its
obligations hereunder and thereunder, and to invest in the Shares pursuant to
this Agreement.
(b)    Purchaser acknowledges that it can bear the economic risk and complete
loss of its investment in the Shares and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby.
(c)    Purchaser has had an opportunity to receive, review and understand all
information related to the Company requested by it and to ask questions of and
receive answers from the Company regarding the Company and its subsidiaries, its
business and the terms and conditions of the offering of the Shares, and has
conducted and completed its own independent due diligence. Purchaser
acknowledges that the Company has made available the SEC Documents. Based on the
information the Purchaser has deemed appropriate, and without reliance upon any
placement agent, it has independently made its own analysis and decision to
enter into the Transaction Documents. Purchaser is relying exclusively on its
own sources of information, investment analysis and due diligence (including
professional advice it deems appropriate) with respect to the execution,
delivery and performance of the Transaction Documents, the Shares and the
business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters. Purchaser is
not relying and has not relied on any representations or warranties whatsoever
regarding the subject matter of this Agreement, express or implied, except for
the representations and warranties set forth in Section 4. Such representations
and warranties by the Company constitute the sole and exclusive representations
and warranties of the Company in connection with the transactions contemplated
by this Agreement and Purchaser understands, acknowledges and agrees that all
other representations and warranties of any kind or nature whether express,
implied or statutory are specifically disclaimed by the Company.
(d)    The Shares to be received by the Purchaser hereunder will be acquired for
the Purchaser’s own account, not as nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of the Securities Act,
and the Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to the Purchaser’s right at all times
to sell or otherwise dispose of all or any part of such Shares in compliance
with applicable federal and state securities laws. Purchaser understands that
the Shares are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.




15

--------------------------------------------------------------------------------





Purchaser represents that it is familiar with Rule 144 under the Securities Act
(“Rule 144”), as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act. Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
securities purchased hereunder except in compliance with the Securities Act,
applicable blue sky laws, and the rules and regulations promulgated thereunder.
(e)    Purchaser has determined based on its own independent review and such
professional advice as it deems appropriate that its purchase of the Shares and
participation in the transactions contemplated by the Transaction Documents (i)
are consistent with its financial needs, objectives and condition, (ii) comply
and are consistent with all investment policies, guidelines and other
restrictions applicable to the Purchaser, (iii) do not and will not violate or
constitute a default under the Purchaser’s charter, by-laws or other constituent
document or under any law, rule, regulation, agreement or other obligation by
which the Purchaser is bound and (iv) are a fit, proper and suitable investment
for the Purchaser, notwithstanding the substantial risks inherent in investing
in or holding the Shares.
(f)    The execution, delivery and performance by the Purchaser of the
Transaction Documents have been duly authorized and each has been duly executed
and when delivered will constitute the valid and legally binding obligation of
the Purchaser, enforceable against the Purchaser in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.
(g)    Purchaser is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act. Purchaser is not a broker or dealer registered
pursuant to Section 15 of the Exchange Act (a “registered broker-dealer”) or an
entity engaged in a business that would require it to be so registered and is
not affiliated with a registered broker dealer or an entity engaged in a
business that would require it to be so registered. Purchaser is not party to
any agreement for distribution of any of the Shares.
(h)    Purchaser shall have completed or caused to be completed and delivered to
the Company at no later than the date hereof, the Selling Stockholder
Questionnaire for use in preparation of the registration statement(s) meeting
the requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchaser of the Registrable Securities (as defined in the
Registration Rights Agreement) (each, a “Registration Statement”), and the
answers to the Selling Stockholder Questionnaire are true and correct in all
material respects as of the date of this Agreement and will be true and correct
as of the Closing and the effective date of each Registration Statement;
provided, that the Purchaser shall be entitled to update such information by
providing notice thereof to the Company before the effective date of each such
Registration Statement.
(i)    Purchaser understands that no U.S. federal or state agency, or similar
agency of any other country, has reviewed, approved, passed upon, or made any
recommendation or endorsement of the Company or the purchase of the Shares.




16

--------------------------------------------------------------------------------





(j)    Purchaser has not taken any of the actions set forth in, and is not
subject to, the disqualification provisions of Rule 506(d)(1) of the Securities
Act (each a “Disqualification Event”). Purchaser hereby agrees that it shall
notify the Company promptly in writing in the event a Disqualification Event
becomes applicable to the Purchaser or any of its Rule 506(d) Related Parties,
except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. For purposes of this Subsection
5.1(j), “Rule 506(d) Related Party” shall mean a person or entity that is a
beneficial owner of the Purchaser’s securities for purposes of Rule 506(d) of
the Securities Act.
(k)    Purchaser did not learn of the investment in the Shares as a result of
any general solicitation or general advertising.
(l)    Purchaser’s offices in which its investment decision with respect to the
Shares was made are located at the address immediately below the Purchaser’s
name on its signature page hereto.
5.2    Purchaser understands that nothing in this Agreement or any other
materials presented to the Purchaser in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. Purchaser has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the Shares.
5.3    Legends.
(a)    Purchaser understands that, until such time as the Shares have been sold
pursuant to a Registration Statement or the Shares may be sold pursuant to Rule
144 without any restriction as to the number of securities as of a particular
date that can then be immediately sold, the book entry notations evidencing the
Shares may bear one or more legends in substantially the following form and
substance:
“THESE SECURITIES, INCLUDING ANY SECURITIES INTO WHICH THESE SECURITIES IS
EXERCISABLE, HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS AND HAVE
BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO A
TRANSACTION WHICH IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION
REQUIREMENTS, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS,
AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH




17

--------------------------------------------------------------------------------





TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH
OTHER APPLICABLE LAWS.”
In addition, book entry notations representing the Shares may contain such other
restrictive legends as may be reasonably required under applicable state blue
sky laws.
(b)    The Company agrees that at such time as any legend is no longer required
under this Section 5.3, it will, no later than three (3) Business Days following
the delivery by the Purchaser to the Company or the Company’s transfer agent of
a request to remove such legend, together with such representations and
covenants of the Purchaser or the Purchaser’s executing broker as the Company
may reasonably require in connection therewith, deliver or cause to be delivered
to the Purchaser a book entry position representing such shares that is free
from any such legend. The Company shall not make any notation on its records or
give instructions to any transfer agent of the Company that enlarge the
restrictions on transfer set forth in this Section 5.3. Any certificates for
Shares subject to legend removal shall be transmitted by the transfer agent of
the Company to the Purchaser by crediting the account of the Purchaser’s prime
broker with the Depository Trust Company (“DTC”). All costs and expenses related
to the removal of the legends and the reissuance of any Shares shall be borne by
the Company.
(c)    The restrictive legend set forth in this Section 5.3 above shall be
removed and the Company shall issue a certificate or book entry position without
such restrictive legend or any other restrictive legend to the holder of the
applicable shares upon which it is stamped or issue to such holder by electronic
delivery with the applicable balance account at DTC or in physical certificated
shares, if appropriate, if (i) such Shares have been sold or transferred
pursuant to an effective Registration Statement; (ii) such Shares are sold or
transferred pursuant to Rule 144 (if the transferor is not an affiliate of the
Company); or (iii) such Shares are eligible for sale without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such securities and without volume or manner-of-sale
restrictions. Upon Rule 144 becoming available for the resale of the Shares,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to the Shares and without volume
or manner-of-sale restrictions, the Company shall, at the request of the
Purchaser, issue to the Company’s transfer agent the instructions with respect
to legend removal consistent with this Section 5.3. Any fees (with respect to
the transfer agent, the Company’s counsel or otherwise) associated with the
issuance of such opinion or the removal of such legend shall be borne by the
Company.

SECTION 6. CONDITIONS TO CLOSING.
6.1    The obligation of the Purchaser to purchase the Shares at the Closing is
subject to the fulfillment to the Purchaser’s satisfaction, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
the Purchaser:
(a)    The representations and warranties made by the Company in Section 4
hereof and in Section 12 of the License Agreement shall be true and correct in
all material respects as of the date when made and as of the Closing Date, as
though made on and as of such date, except to the extent that any such
representation or warranty expressly speaks as of an earlier date, in which




18

--------------------------------------------------------------------------------





case such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants in the Transaction Documents and
the License Agreement required to be performed by it on or prior to the Closing
Date.
(b)    With the exception of declarations of effectiveness by the Commission
with respect to the registration statements contemplated in the Registration
Rights Agreement, the Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary for consummation of the purchase
and sale of the Shares and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect.
(c)    The Company shall have filed with the Nasdaq Stock Market a Notification
Form: Listing of Additional Shares for the listing of the Shares and cause such
approval to be obtained.
(d)    No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated at the
Closing.
(e)    Purchaser shall have received a certificate signed by the Chief Executive
Officer or the Principal Financial Officer of the Company, dated as of the
Closing Date, certifying to the fulfillment of the conditions specified in
subsections (a), (b), (c), (d), (h), and (i) of this Section 6.1.
(f)    Purchaser shall have received a certificate signed by the Company’s
Secretary, dated as of the Closing Date, certifying the resolutions adopted by
the board of directors of the Company (the “Board”) approving the transactions
contemplated by the Transaction Documents and the License Agreement and the
issuance of the Shares, certifying the current versions of the certificate of
incorporation and by-laws of the Company and certifying as to the signatures and
authority of persons signing the Transaction Documents, the License Agreement
and related documents on behalf of the Company.
(g)    Purchaser shall have received an opinion of Gibson, Dunn & Crutcher LLP,
counsel to the Company, dated as of the Closing Date, covering the opinions
listed on Exhibit B.
(h)    No stop order or suspension of trading shall have been imposed by the
Nasdaq Stock Market, the Commission or any other governmental regulatory body
with respect to public trading in the Common Stock.
(i)    There shall not have occurred any material adverse change in the
Company’s consolidated business or financial condition since the date of the
Company’s most recently filed SEC Document.




19

--------------------------------------------------------------------------------





(j)    The Company shall have executed and delivered to the Purchaser the
Registration Rights Agreement.
(k)    The Company shall have executed the License Agreement and the Effective
Date (as defined in the License Agreement) shall have occurred.
6.2    The obligation of the Company to sell and issue the Shares and to deliver
the Shares to the Purchaser at the Closing is subject to fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:
(a)    The representations and warranties made by the Purchaser in Section 5
hereof and in Section 12 of the License Agreement shall be true and correct in
all material respects as of the date when made and as of the Closing Date,
except to the extent that any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date. Purchaser
shall have performed in all material respects all obligations and covenants
herein required to be performed by it on or prior to the Closing Date.
(b)    Purchaser shall have executed and delivered to the Company the
Registration Rights Agreement and the License Agreement.
(c)    The Effective Date (as defined in the License Agreement) shall have
occurred.
(d)    The Company shall have received payment, by wire transfer of immediately
available funds, in the full amount of the purchase price for the number of
Shares being purchased at the Closing, as determined in accordance with Section
2 hereof.
(e)    No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated
hereby.

SECTION 7. TERMINATION OF OBLIGATIONS TO EFFECT CLOSING; EFFECTS.
7.1    The obligations of the Company, on the one hand, and the Purchaser, on
the other hand, to effect the Closing shall terminate as follows:
(a)    By the Purchaser if any of the conditions set forth in Section 6.1 shall
have become incapable of fulfillment with respect to the Company and shall not
have been waived by the Purchaser, prior to the Closing Date; provided, however,
that if the failure of any such condition is a result of any curable breach by
the Company of this Agreement, such breach has not been cured by the earlier of
10 days after the giving of written notice by the Purchaser to the Company of
the breach.




20

--------------------------------------------------------------------------------





(b)    By the Company if any of the conditions set forth in Section 6.2 shall
have become incapable of fulfillment with respect to the Purchaser, and shall
not have been waived by the Company, prior to the Closing Date; provided,
however, that if the failure of any such condition is a result of any curable
breach by the Purchaser of this Agreement, such breach has not been cured by the
earlier of 10 days after the giving of written notice by the Company to the
Purchaser of the breach. provided, however, that the right to terminate this
Agreement under this Section 7.1 shall not be available to any party whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur.
7.2    Nothing in this Section 7 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

SECTION 8. ADDITIONAL COVENANTS AND AGREEMENTS.
8.1    Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on the Nasdaq Stock Market
and, in accordance, therewith, will use commercially reasonable efforts to
comply in all material respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of such market or exchange, as applicable.
The provisions of this Section 8.1 shall terminate and be of no further force
and effect on the date on which the Company’s obligations under the Registration
Rights Agreement to register or maintain the effectiveness of any registration
covering the Registrable Securities (as such term is defined in the Registration
Rights Agreement) shall terminate.
8.2    Information Rights.
(a)    For so long as the Purchaser beneficially owns at least 4,062,292 shares
of Common Stock (subject to appropriate adjustment in the event of a stock
dividend, stock split, combination or other similar recapitalization affecting
the Common Stock), the Purchaser shall be entitled to consult on a quarterly
basis with the Company’s officers with respect to the Company’s business and
financial matters, including management’s proposed annual operating plans and to
review progress in achieving said plans, as well as key operating data relevant
to such plans. Consistent with, and subject to, the terms and conditions of
Section 220 of the Delaware General Corporation Law, the Purchaser shall be
entitled to inspect appropriate books and records of the Company.
(b)    The Purchaser agrees that it will keep confidential and will not
disclose, divulge, or use for any purpose (other than to monitor its investment
in the Company pursuant to this Agreement) any confidential information obtained
from the Company pursuant to the terms of this Agreement, including Section
8.2(a), unless such confidential information is known or becomes known to the
public in general (other than as a result of a breach of this Section 8.2(b) by
the Purchaser).
(c)    The Purchaser acknowledges that money damages would not be a sufficient
remedy for any breach of Section 8.2(b) and consents to a court of competent
jurisdiction entering




21

--------------------------------------------------------------------------------





an order finding that the Company has been irreparably harmed as a result of any
such breach and to the granting of injunctive relief without proof of actual
damages as a remedy for any such breach. Such remedies shall not be deemed to be
the exclusive remedies for such breach, but shall be in addition to all other
remedies available at law or equity to the Company.
8.3    Form D. The Company agrees to timely file a Form D with respect to the
Shares and to provide a copy thereof, promptly upon request of the Purchaser.
8.4    Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the
Purchaser, or that will be integrated with the offer or sale of the Shares for
purposes of the rules and regulations of any trading market such that it would
require stockholder approval prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.
8.5    Short Sales and Confidentiality After the Date Hereof. Purchaser
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will, directly or indirectly, engage in any
transactions in the Company’s securities (including, without limitation, any
Short Sales involving the Company’s securities) during the period from the date
hereof until the earlier of such time as (i) after the transactions contemplated
by this Agreement are first publicly announced by the Company or (ii) this
Agreement is terminated in full. Purchaser understands and acknowledges that the
Commission currently takes the position that coverage of short sales of shares
of the Common Stock “against the box” prior to effectiveness of a resale
registration statement with securities included in such registration statement
would be a violation of Section 5 of the Securities Act, as set forth in Item
239.10 of the Securities Act Rules Compliance and Disclosure Interpretations
compiled by the Office of Chief Counsel, Division of Corporation Finance.
8.6    Use of Proceeds. The Company shall use the net proceeds of the sale of
the Shares to fund the costs and expenses of clinical trials and
commercialization of its product candidates, as well as for general working
capital. The Company shall not use the net proceeds of the sale of the Shares to
effect any cash dividend or other form of distribution to any stockholders of
the Company.
8.7    Standstill. During the period beginning from the date of this Agreement
and continuing to and including the date 365 days after the date of this
Agreement, neither the Purchaser nor any of its Affiliates shall, without the
prior approval of the Company, directly or indirectly:
(a)    purchase, offer to purchase, or agree to purchase or otherwise acquire
“beneficial ownership” (as defined in Rule 13d-3 and Rule 13d-5 under the
Exchange Act) of any Common Stock or Common Stock Equivalents.
(b)    make, or in any way participate in, any solicitation of proxies to vote,
or seek to advise or influence any person with respect to the voting of, any
voting securities of the Company or any of its subsidiaries, or seek or propose
to influence, advise, change or control the Board,




22

--------------------------------------------------------------------------------





management, policies, affairs or strategy of the Company by way of any public
communication or other communications to security holders intended for such
purpose.
(c)    form, join or in any participate in a “group” (within the meaning of
Section 13(d) of the Exchange Act) with respect to any voting securities of the
Company.
(d)    make a proposal for, or offer of (with or without conditions) any
acquisition of or extraordinary transaction involving the Company or any of the
Company’s subsidiaries or any of their respective securities or assets.
(e)    effect or seek to effect (including, without limitation, by entering into
discussions, negotiations, agreements or understandings with any third person),
offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose (whether public or otherwise) to effect or participate
(except as a holder of Common Stock) in a merger, consolidation, division,
acquisition or exchange of substantially all assets or equity, Change of
Control, recapitalization, restructuring, liquidation or similar transaction
involving the Company or any of its subsidiaries.
(f)    enter into any discussions, negotiations, arrangements or understandings
with or form a group with, any third party in connection with such third party’s
taking, planning to take, or seeking to take any of the actions prohibited by
clauses (a) through (d) of this Section or otherwise act, alone or in concert
with others, to seek to control or influence the Board or the management or
policies of the Company, including its subsidiaries.
Notwithstanding the foregoing: (A) nothing in this Agreement shall prohibit the
Purchaser or any of its Affiliates from (i) submitting to the Board or to
management of the Company a confidential proposal for a transaction involving a
Change of Control or other proposed action, provided that neither the Company
nor the Purchaser or any of its Affiliates is required to publicly disclose the
fact that such proposal or request to consider such a proposal was made or (ii)
exercising its rights under the Transaction Documents, including the
Registration Rights Agreement; (B) if any executive officer or director of the
Purchaser serves as a member of the Company’s Board, any action he or she takes
in the performance of his or her duties as a member of the Company’s board of
directors shall not be deemed to violate this Section; (C) nothing in this
Agreement shall limit the ability of the Purchaser or any of its Affiliates to
freely vote or transfer (subject to Section 8.8 below) its Common Stock; and (D)
the provisions of this Section shall terminate and be of no further force or
effect if (i) the Company publicly announces the entry into a definitive
agreement for the acquisition of the Company or more than fifty percent (50%) of
its consolidated assets by a Third Party, or (ii) any person commences a tender
or exchange offer with respect to the securities representing fifty percent
(50%) or more of the voting power of the Company, unless the Company files a
recommendation statement under Rule 14d-9 of the Exchange Act (or such successor
provision) with the SEC within then (10) Business Days following commencement of
such offer advising the Company’s stockholders to reject such offer (provided
that if any transaction referred to in the foregoing clauses (i) and (ii) is
terminated or abandoned, then the provisions of this Section shall again become
effective).




23

--------------------------------------------------------------------------------





8.8    Transfer Restrictions.
(a)    During the period beginning from the date of this Agreement and
continuing to and including the earliest of: (A) the date of the expiration or
early termination of the License Agreement, or (B) the date 365 days after the
date of this Agreement (the “Restricted Period”), the Purchaser shall not, and
shall cause its Affiliates not to, without the prior consent of the Company,
directly or indirectly, Transfer (i) any shares of Common Stock or Common Stock
Equivalents beneficially owned by the Purchaser or any of its Affiliates as of
the Closing Date, together with any Common Stock or Common Stock Equivalents
issued in respect thereof as a result of any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization, or (ii) any shares
of Common Stock or Common Stock Equivalents issued as (or issuable upon the
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange or in replacement of, the
Common Stock or Common Stock Equivalents described in clause (i) of this
sentence.
(b)    Notwithstanding anything to the contrary in Section 8.8(a), each of the
Purchaser and its Affiliates shall be permitted to Transfer any portion or all
of its shares of Common Stock or Common Stock Equivalents during the Restricted
Period (i) to a Permitted Transferee, provided that such Permitted Transferee
shall sign and deliver a lock-up letter with terms substantially similar to the
terms of this Section 8.8, (ii) to the Company or a subsidiary of the Company,
(iii) in response to a merger, tender or exchange offer or other business
combination, acquisition of assets or similar transaction entered into by the
Company or any transaction resulting in a Change of Control of the Company or
(iv) as otherwise provided in this Agreement.
8.9    Purchaser Required Disclosures and Transaction Announcement.
(a)    Notwithstanding anything to the contrary in this Agreement but
nevertheless subject to Section 8.2(b) of this Agreement, the Purchaser shall
always be entitled to make disclosures as required by law, regulation or rules,
including stock exchange rules, or by any order of court or other competent
authority or tribunal. In the event that the Purchaser would be required to make
any such disclosure, the Purchaser agrees to give the Company notice as soon as
reasonably possible prior to any such disclosure (to the extent legally
permitted and reasonably practicable), to enable the Company to seek an
appropriate protective order or other remedy.
(b)    As soon as possible after signing of the Transaction Documents and
License Agreement, the Purchaser shall be entitled to make such announcements as
are required by law, regulation and rules, including stock exchange rules.
(c)    The parties hereto shall cooperate to ensure that announcement of the
transactions contemplated by the Transaction Documents and License Agreement
takes place as soon as possible after signing of such agreements and that the
respective disclosures and announcements by such parties are aligned in respect
of the timing and content of such announcement, in each case to the extent
legally permissible. If either party seeks to redact from public disclosure
certain confidential information within the Transaction Documents or the License
Agreement, the other party will use commercially reasonable efforts to
accommodate such redaction




24

--------------------------------------------------------------------------------





requests, to the extent permitted under applicable law, regulation and rules,
including stock exchange rules.

SECTION 9. INDEMNIFICATION.
9.1    Indemnification by the Company.   The Company agrees to indemnify and
hold harmless the Purchaser, the officers, directors, partners, members, and
employees of the Purchaser, each Person who controls any such Purchaser (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members and employees of each such
controlling Person (each, an “Indemnified Party”), against any losses, claims,
damages, liabilities or expenses, joint or several, to which such Indemnified
Party may become subject under the Securities Act, the Exchange Act, or any
other federal or state statutory law or regulation (including in settlement of
any litigation, if such settlement is effected with the written consent of the
Company), insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based in
whole or in part on the inaccuracy in the representations and warranties of the
Company contained in this Agreement or the failure of the Company to perform its
obligations hereunder, and will reimburse each Indemnified Party for legal and
other expenses reasonably incurred as such expenses are reasonably incurred by
such Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon (i) the failure of such Indemnified Party to comply with the
covenants and agreements contained herein, or (ii) the inaccuracy of any
representations made by such Indemnified Party herein.
9.2    Indemnification Procedure.   Promptly after any Indemnified Party has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third Person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying




25

--------------------------------------------------------------------------------





Party shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled (a)
at its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (b) if (i) the Indemnifying Party has
failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (ii) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or in addition to those available
to the Indemnifying Party or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the Indemnifying
Party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party.

SECTION 10. NOTICES.
All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed electronic mail, or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and addressed as follows:
if to the Company, to:
Selecta Biosciences, Inc.
480 Arsenal Way
Watertown, MA 02472
Attention: Elona Kogan
Email: ekogan@selectabio.com
with a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
555 Mission St.
San Francisco, CA 94105
Attention: Ryan A. Murr
Email: rmurr@gibsondunn.com
or to such other Person at such other place as the Company shall designate to
the Purchaser in writing; and if to the Purchaser, at the address as set forth
at the end of this Agreement, or at such other address or addresses as may have
been furnished to the Company in writing.

SECTION 11. MISCELLANEOUS.




26

--------------------------------------------------------------------------------





11.1    Waivers and Amendments.   Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Purchaser.
11.2    Headings.   The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
11.3    No Third-Party Beneficiaries.   This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
11.4    Severability.   Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
11.5    Replacement of Certificates.   If the Shares are certificated and any
certificate or instrument evidencing any Shares are mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company and the Company’s transfer agent of such
loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
11.6    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.   This
Agreement will be governed by and construed in accordance with the laws of the
State of Delaware without regard to any choice of laws or conflict of laws
provisions that would require the application of the laws of any other
jurisdiction. The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware (or, if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware) for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby. Each party to this Agreement hereby irrevocably waives any
defense in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of the above named courts and to the fullest extent
permitted by applicable law, that the action, suit or proceeding in any such
court




27

--------------------------------------------------------------------------------





is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.
11.7    Counterparts.   This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile of “.pdf” signature were the original thereof.
11.8    Successors and Assigns.   Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
11.9    Entire Agreement.   This Agreement and other documents delivered
pursuant hereto, including the exhibit and the Schedule of Exceptions, the
License Agreement and the other Transaction Documents constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.
11.10    Payment of Fees and Expenses.   Each of the Company and the Purchaser
shall bear its own expenses and legal fees incurred on its behalf with respect
to this Agreement and the transactions contemplated hereby. If any action at law
or in equity is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.
11.11    Survival.   Subject to applicable statutes of limitations, the
representations, warranties, covenants, and agreements contained in this
Agreement shall survive the Closing for a period of two years after the date
hereof and thereafter shall thereafter have no further force and effect.
[signature page follows]




28

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 
SELECTA BIOSCIENCES, INC.
 
 
 
 
By:
/s/ Carsten Brunn, Ph.D.
 
Name:
Carsten Brunn, Ph. D.
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
SWEDISH ORPHAN BIOVITRUM AB (PUBL)
 
By:
/s/ Guido Oelkers
 
Name:
Guido Oelkers
 
Title:
CEO
 
 
 
 
 
 
 
By:
/s/ Torbjӧrn Hallberg
 
Name:
Torbjӧrn Hallberg
 
Title:
General Counsel





[Signature Page To Stock Purchase Agreement]

--------------------------------------------------------------------------------




EXHIBIT A
PURCHASE INFORMATION
Name
Swedish Orphan Biovitrum AB (publ)
Address
Tomtebodavägen 23A, SE-112 76 Stockholm, Sweden
Numbers of Shares to be Purchased*
5,416,390
Closing Purchase Amount
$25,000,000 USD

*
Subject to appropriate adjustment in the event of a stock dividend, stock split,
combination or other similar recapitalization affecting the Common Stock.




--------------------------------------------------------------------------------




EXHIBIT B
SCOPE OF OPINION
1.    The Company is a validly existing corporation in good standing under the
laws of the State of Delaware and is qualified to do business as a foreign
corporation in and is in good standing under the laws of the State of
Massachusetts.
2.    The Company has authorized 200,000,000 shares of Common Stock, par value
$0.0001 per share. The Shares have been duly authorized and, when issued and
delivered to and paid for by the Purchaser in accordance with the terms of the
Purchase Agreement, will be validly issued, fully paid and non-assessable and
free of preemptive or similar rights arising under the Company’s Certificate of
Incorporation or Bylaws.
3.    The Company has all requisite corporate power and authority to (i) issue,
sell and deliver the Shares pursuant to the Transaction Documents, (ii) execute
and deliver the Transaction Documents and (iii) to carry out and perform its
obligations under the Transaction Documents. The Transaction Documents have been
duly and validly executed and delivered by the Company.
4.    The execution and delivery by the Company of the Transaction Documents,
the performance of its obligations thereunder, and the issuance by the Company
of the Shares to the Purchaser:
(i)    do not and will not violate the charter or bylaws of the Company;
(ii)    based solely upon review of such agreements, do not and will not result
in a breach of or default under any agreement to which the Company is a party
that is identified to us in a certificate of the Company as being material to
the Company and its subsidiaries taken as a whole, which agreements are listed
on Annex A1; and
(iii)    do not and will not (A) violate any law, rule or regulation of the
State of New York or the United States of America applicable to the Company
that, in our experience, is generally applicable to transactions in the nature
of those contemplated by the Transaction Documents, (B) violate the Delaware
General Corporation Law, or (C) require any filing with or approval of any
governmental authority or regulatory body of (a) the State of New York or the
United States of America under any law or regulation currently in effect of the
State of New York or the United States of America applicable to the Company
that, in our experience, is generally applicable to transactions in the nature
of those contemplated by the Transaction Documents, or (b) the State of Delaware
under the Delaware General Corporation Law, except for such filings or approvals
as already have been made or obtained and except for the filing of a Notice of
Exempt Offering of Securities on Form D, filed under Regulation D under the
Securities Act.
5.    Assuming the accuracy of the representations and the Purchaser’s
compliance with the covenants made by the Purchaser in the Transaction
Documents, the offering, sale and issuance of the Shares to the Purchaser
pursuant to the Transaction Documents is exempt from registration under the
Securities Act.
_______________________
1 To include indentures, loan agreements, mortgages, leases and other material
agreements filed with the SEC.



--------------------------------------------------------------------------------



6.    The Company is not and, after giving effect to the sale of the Shares in
accordance with the Transaction Documents, will not be an “investment company”
that is required to be registered under the Investment Company Act of 1940, as
amended.





--------------------------------------------------------------------------------




APPENDIX I
SELLING STOCKHOLDER QUESTIONNAIRE



--------------------------------------------------------------------------------






APPENDIX II
REGISTRATION RIGHTS AGREEMENT



